
	
		III
		111th CONGRESS
		2d Session
		S. RES. 663
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Ms. Klobuchar (for
			 herself, Mr. Leahy,
			 Mr. Crapo, Mr.
			 Specter, Mr. Kohl,
			 Mr. Whitehouse, Ms. Landrieu, Mrs.
			 Gillibrand, Mr. Franken,
			 Mr. Brown of Ohio,
			 Mr. Durbin, Mr.
			 Hatch, Mr. Lautenberg,
			 Mr. Feingold, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Domestic Violence Awareness Month and expressing the sense of the Senate that
		  Congress should continue to raise awareness of domestic violence in the United
		  States and its devastating effects on families and communities, and support
		  programs designed to end domestic violence.
	
	
		Whereas National Domestic Violence Awareness Month will be
			 observed during October 2010;
		Whereas domestic violence affects people of all ages and
			 all racial, ethnic, gender, economic, and religious backgrounds;
		Whereas females are disproportionately victims of domestic
			 violence, and 1 in 4 women will experience domestic violence at some point in
			 her life;
		Whereas, on average, more than 3 women are murdered by
			 their husbands or boyfriends in the United States every day;
		Whereas, in 2007, 1,640 women were murdered by an intimate
			 partner, and were the victims of 70 percent of all intimate partner homicides
			 that year;
		Whereas women from 16 to 24 years of age experience the
			 highest rates, per capita, of intimate partner violence;
		Whereas 1 out of 3 Native American women will be raped and
			 6 out of 10 will be physically assaulted in their lifetimes;
		Whereas, in 2003, the Centers for Disease Control and
			 Prevention estimated that the costs of intimate partner violence exceeded
			 $8,300,000,000, including the cost of medical care, mental health services, and
			 lost productivity;
		Whereas 1/4 to
			 1/2 of domestic violence victims report that they have
			 lost a job due, at least in part, to domestic violence;
		Whereas the annual cost of lost productivity due to
			 domestic violence is estimated at $727,800,000 with more than 7,900,000 paid
			 workdays lost per year;
		Whereas some landlords deny housing to victims of domestic
			 violence who have protection orders or evict victims of domestic violence who
			 seek help after a domestic violence incident, such as by calling 911, or who
			 have other indications that they are domestic violence victims;
		Whereas 92 percent of homeless women experience severe
			 physical or sexual abuse at some point in their lifetimes;
		Whereas approximately 40 to 60 percent of men who abuse
			 women also abuse children;
		Whereas it is critical to ensure that children who are
			 exposed to domestic violence are placed in the protective care of a responsible
			 and loving parent or guardian;
		Whereas a study of over 17,000 adults by the Centers for
			 Disease Control and Prevention and Kaiser Permanente found that children who
			 live with their abusers are at high risk for grave medical, psychological, and
			 behavioral disorders and even death;
		Whereas approximately 15,500,000 children are exposed to
			 domestic violence every year;
		Whereas children exposed to domestic violence are more
			 likely to attempt suicide, abuse drugs and alcohol, run away from home, and
			 engage in teenage prostitution;
		Whereas one large study found that men exposed to physical
			 abuse, sexual abuse, and adult domestic violence as children were almost 4
			 times more likely than other men to have perpetrated domestic violence as
			 adults;
		Whereas nearly 1,500,000 high school students nationwide
			 experienced physical abuse from a dating partner in a single year;
		Whereas 13 percent of teenage girls who have been in a
			 relationship report being hit or hurt by their partners and 1 in 4 teenage
			 girls has been in a relationship in which she was pressured by her partner into
			 performing sexual acts;
		Whereas adolescent girls who reported dating violence were
			 60 percent more likely to report one or more suicide attempts in the past
			 year;
		Whereas there is a need for middle schools, secondary
			 schools, and post-secondary schools to educate students about the issues of
			 domestic violence, sexual assault, dating violence, and stalking;
		Whereas 88 percent of men in a national poll reported that
			 they think that our society should do more to respect women and girls;
		Whereas a multi-State study shows conclusively that the
			 domestic violence shelters in the United States are addressing urgent and
			 long-term needs of victims and are helping victims protect themselves and their
			 children;
		Whereas a 2009 National Census Survey reported that 65,321
			 adults and children were served by domestic violence shelters and programs
			 around the United States in a single day and those same understaffed programs
			 were unable to meet 9,280 requests for help on that same day;
		Whereas there is a need to support programs aimed at
			 intervening and preventing domestic violence in the United States; and
		Whereas individuals and organizations that are dedicated
			 to preventing and ending domestic violence should be recognized: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National
			 Domestic Violence Awareness Month; and
			(2)expresses the
			 sense of the Senate that Congress should continue to raise awareness of
			 domestic violence in the United States and its devastating effects on families
			 and communities, and support programs designed to end domestic violence.
			
